                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA,

          v.
                                                              No. 3:18-cr-00136 (JAM)
  KWASI GYAMBIBI and KAKRA
  GYAMBIBI,
      Defendants.


                                 ORDER RE RESTITUTION

       This case arises from criminal charges of healthcare fraud against defendants Kwasi

Gyambibi and his spouse, Dr. Kakra Gyambibi. The superseding indictment charged both

defendants with eighteen counts of healthcare fraud in violation of 18 U.S.C. § 1347 (Counts

One to Eighteen) and one count of conspiracy to commit healthcare fraud in violation of 18

U.S.C. § 1349 (Count Nineteen). I presume familiarity with the facts of this case as described in

a prior ruling. Doc. #145; United States v. Gyambibi, 2019 WL 5208648 (D. Conn. 2019).

       On January 18, 2019, Kakra Gyambibi pleaded guilty to Count Nineteen of the

superseding indictment charging her with healthcare fraud conspiracy. The plea agreement set

forth the Government’s position that the amount of restitution to be paid would be more than

$1.6 million, and Kakra Gyambibi reserved her right to argue for a lesser amount on the ground

that the entire loss amount was not reasonably foreseeable to her. Docs. #63 at 2, #128-3 at 1. On

June 12, 2019, the Court sentenced Kakra Gyambibi principally to a term of 3 months’

imprisonment with a restitution order to follow. Doc. #139.

       In the meantime, Kwasi Gyambibi exercised his right to jury trial. The jury returned a

mixed verdict: guilty on two counts (Counts 4 and 5), not guilty on seven counts (Counts 10 to

16), and no verdict at all on the remaining counts (Counts 1 to 3, 6 to 9, and 17 to 19). On




                                                 1
February 19, 2020, the Court sentenced Kwasi Gyambibi principally to a term of one year

imprisonment with a restitution order to follow.

       Following the sentencing hearing for Kwasi Gyambibi, the Court scheduled a joint

hearing for both defendants with respect to the issues of restitution and based on the Court’s

queries for supplemental briefing. Docs. #156, #157. The Government requests a restitution

order with joint and several liability against both defendants in the full amount of the losses to

the health plans and insurance companies in the amount of $1,650,332.35. Both defendants

object to the Government’s request.

       The payment of restitution in this case is subject to the Mandatory Victims Restitution

Act (MVRA), 18 U.S.C. § 3663A. It provides in relevant part that “the court shall order . . . that

the defendant make restitution to the victim of the offense” and that “the term ‘victim’ means a

person directly and proximately harmed as a result of the commission of an offense for which

restitution may be ordered including, in the case of an offense that involves as an element a

scheme, conspiracy, or pattern of criminal activity, any person directly harmed by the

defendant’s criminal conduct in the course of the scheme, conspiracy, or pattern.” Id. at

§ 3663A(a)(2).

       Kakra Gyambibi

       Kakra Gyambibi does not dispute the Government’s calculation of the losses sustained by

the victims but she argues that the entire loss amount was not reasonably foreseeable to her. At

Kakra Gyambibi’s sentencing, however, I ruled that the entire loss was reasonably foreseeable to

her for Sentencing Guidelines loss calculation purposes. “Where the crime of conviction is a

conspiracy, a district court may order the defendant to pay restitution for the reasonably




                                                   2
foreseeable losses caused by the conspiracy.” United States v. Odiase, 788 F. App’x 760, 764 (2d

Cir. 2019) (citing United States v. Boyd, 222 F.3d 47, 51 (2d Cir. 2000)).

       I see no grounds to reach a different conclusion as to reasonable foreseeability for

restitution purposes than I did for Sentencing Guidelines purposes. It is true that the evidence

does not show that Kakra Gyambibi had actual knowledge of all the transactions and particular

product prices that resulted in the enormous losses. But she is a medical healthcare professional

with knowledge that healthcare products may prove very expensive, and there is nothing to show

that she could not have learned from Kwasi Gyambibi or by query to her own health plan

(because some of the products were ordered in her own name) how much the products cost.

       Kakra Gyambibi also knew Kwasi had a financial motive to promote sales with resulting

commission payments to Leroy Prempeh. Although it is true that Kwasi Gyambibi sometimes

used a photocopy of Kakra Gyambibi’s signature to replicate orders that she may not have

known about, Kakra Gyambibi chose to sign a blank prescription form for Kwasi Gyambibi to

use, and this means that these additional uses of her name were reasonably foreseeable to her.

Accordingly, I conclude that the entire amount of losses to the victims was reasonably

foreseeable to Kakra Gyambibi.

       Kwasi Gyambibi

       As to Kwasi Gyambibi, there is also no doubt about the calculation of the entire loss and

that this entire loss was reasonably foreseeable to him. Even though the evidence did not show

that he personally received money from the scheme, he was well aware how much Advantage

Pharmacy was receiving in payments and of the commission structure. Doc. #135 at 5. The

different issue presented for Kwasi Gyambibi’s restitution calculation arises from the fact that he

was convicted on only two of the nineteen counts charged against him. The two counts of




                                                 3
conviction involved prescriptions issued in the name of Betty Exume, while the jury acquitted or

hung on all the other substantive counts involving prescriptions issued in the name of Kakra

Gyambibi as well as on the conspiracy count.

       “The MVRA’s definition of ‘victim’ reflects an important limiting principle for

restitution awards—namely, that Congress has ‘authorize[d] an award of restitution only for the

loss caused by the specific conduct that is the basis of the offense of conviction.’” United States

v. Vilar, 729 F.3d 62, 97 (2d Cir. 2013) (quoting Hughey v. United States, 495 U.S. 411, 413

(1990)). Still, as noted above, the MVRA makes clear that “in the case of an offense that

involves as an element a scheme, conspiracy, or pattern of criminal activity, [a ‘victim’ includes]

any person directly harmed by the defendant’s criminal conduct in the course of the scheme,

conspiracy, or pattern.” 18 U.S.C. § 3663A(a)(2).

       What I understand this to mean is that restitution must be limited to losses that are caused

by “the specific conduct that is the basis of the offense of conviction” but that—in cases

involving a charged conspiracy or scheme to defraud—the “offense of conviction” is defined by

reference to the entire conspiracy or scheme to defraud that is the basis for conviction. So, for

example, suppose a defendant engages in a scheme to defraud in which he passes 100 counterfeit

checks. If the Government charges a scheme to defraud that involves 5 of those checks and

proves the charge at trial, a court may order restitution for the uncharged 95 counterfeit checks if

these checks were all part of the same scheme to defraud. That is because “[t]he district court

ha[s] the authority to order restitution for the losses caused by the entire fraud scheme, not

merely for the losses caused by the specific acts of fraud proved by the government at trial.”

United States v. Brothers, 955 F.2d 493, 497 (7th Cir. 1992).




                                                  4
       Here, the superseding indictment charges a scheme to defraud that involved common

means (the submission of claims for prescription drugs without a valid prescription) but the use

of different actors (sometimes the submission of prescriptions signed by Betty Exume and

sometimes the submission of prescriptions signed by Kakra Gyambibi):

               The object of the scheme was for KWASI GYAMBIBI and KAKRA
               GYAMBIBI to enrich themselves and others by obtaining money
               from the Victim Programs to which they were not entitled. To do
               this, KWASI GYAMBIBI and KAKRA GYAMBIBI submitted and
               caused to be submitted to the Victim Programs materially false
               claims for compound prescription drugs based on prescriptions
               purportedly signed and issued by B.E. [Betty Exume], and based on
               prescriptions purportedly signed and issued by KAKRA
               GYAMBIBI when, as KWASI GYAMBIBI and KAKRA
               GYAMBIBI well knew, B.E. [Betty Exume] and KAKRA
               GYAMBIBI had not treated or examined the patients, and had not
               determined that the prescription drugs were medically necessary,
               and the prescriptions were not made or issued in accordance with
               the generally accepted standards of medical practice, and, in certain
               instances, KAKRA GYAMBIBI or B.E. [Betty Exume] had not
               even signed the particular prescription, as a photocopy of their
               signature was used to create the prescription.

Doc. #58 at 5 (¶ 19).

       The jury was furnished a copy of the superseding indictment and instructed at trial that, in

order to return a verdict of guilty for any of the substantive counts (Counts One to Eighteen),

“the prosecution must prove that there was as described in the Superseding Indictment a scheme

to defraud a health care benefit program in connection with the payment for prescription drugs.”

Doc. #115 at 9. Because the jury returned verdicts of guilty on Counts Four and Five, the jury

necessarily found that there was a scheme to defraud as described in the indictment.

       Despite the fact that the two counts of conviction involved prescriptions written by Betty

Exume and that the jury did not return guilty verdicts for any of the counts involving

prescriptions written by Kakra Gyambibi or the conspiracy count involving Kakra Gyambibi, the




                                                 5
jury nonetheless found that the Government proved the charged scheme to defraud. Just as the

restitution statute “confers authority to order a participant in a conspiracy to pay restitution even

on uncharged or acquitted counts,” United States v. Boyd, 222 F.3d 47, 51 (2d Cir. 2000), it

likewise allows for restitution if the jury has returned a verdict of guilty finding a scheme to

defraud despite any additional counts of acquittal. See United States v. Jafari, 104 F. Supp. 3d

317, 324-26 (W.D.N.Y. 2015), aff’d, 663 F. App’x 18 (2d Cir. 2016). Accordingly, I conclude

that restitution may be ordered against Kwasi Gyambibi for the full amount of losses within the

scope of the charged scheme to defraud.

       Apportionment

       As noted above, both Kakra Gyambibi and Kwasi Gyambibi may properly be held liable

for the full amount of restitution. But there is one more consideration: apportionment. “If the

court finds that more than 1 defendant has contributed to the loss of a victim, the court may make

each defendant liable for payment of the full amount of restitution or may apportion liability

among the defendants to reflect the level of contribution to the victim’s loss and economic

circumstances of each defendant.” 18 U.S.C. § 3664(h).

       In my view, it is appropriate to apportion the total liability in light of the financial

circumstances of the defendants so that each of them is individually liable for half the total

restitution amount. It is unclear whether the defendants will remain a single household. Although

Kwasi Gyambibi bears a greater burden of culpability for the entire scheme, Kakra Gyambibi

likely has a better future earning potential. Both are of limited means—especially as a result of

these proceedings—and therefore I conclude that, rather than imposing joint and several liability

on them for the entire restitution amount, each defendant should be individually liable for half

the amount of total restitution and without interest.




                                                  6
                                           CONCLUSION

       For the reasons set forth above, the Court concludes that defendant Kakra Gyambibi shall

be liable to pay restitution in the total amount of $825,166.17 and that defendant Kwasi

Gyambibi shall be liable to pay restitution in the total amount of $825,166.17. The Government

is requested to prepare restitution orders for the Court’s final approval.

       Dated at New Haven this 24th day of February 2020.

                                                                    /s/ Jeffrey Alker Meyer
                                                                    Jeffrey Alker Meyer
                                                                    United States District Judge




                                                  7
